DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 1/21/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding MPEP § 2144.04(IV)(B), MPEP § 2144.04 states that in the absence of a showing of criticality of a limitation or an unexpected results, the examiner may rely on the case law or rationale used by the court such as the ones discussed in MPEP § 2144.04(I)-(VII) as supporting rationale for various common practices (such as changes in shape; see MPEP § 2144.04(IV)(B)) of which the court has considered/held to be routine expedients to one of ordinary skill in the art. 
In the instant case, the Applicant has not provided any evidence of criticality regarding the shape of the plurality of first electrodes. Furthermore, the shape of the plurality of first electrodes does not functionally distinguish the apparatus from what is taught in the prior art (i.e. the plurality of first electrodes having a race track, the race track having a long axis and a short axis, the short being shorter than the long axis does not change the operation of the device of Hongo et al. as the automatic analysis would still occur followed by optical interrogation resulting in the base sequence detection of the reaction mixture without incident).Therefore, the Examiner maintains that absent unexpected results, it would have been an obvious matter of design choice to change the shape of the plurality of electrodes to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B). It would have also been obvious to one having ordinary skill in the art . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hongo et al. (hereinafter Hongo) US 2005/0158787.
Regarding claim 1, Hongo discloses base sequence detection chip comprising: a plurality of first electrode groups working electrode 501 provided apart from one another on a substrate base sequence detection chip 21, at least one first electrode group comprising a plurality of first electrodes provided apart from one another as discussed in at least paragraphs 132 and 134 and 
Hongo does not explicitly disclose wherein at least one of the plurality of first electrodes has a race-track, the race-track having a long axis and a short axis, the short axis being shorter than the long axis, wherein the plurality of first electrodes in each first electrode group are arranged so that the long axes are parallel to one another, wherein the short axis of the race-track is disposed in the direction of the flow passage and the long axis of the race-track is disposed in a direction orthogonal to the direction of the flow passage, and wherein lengths of the plurality of first electrodes in a direction through where the solution flows are equal to or less than 90% of a diameter of the spot.
However, it would have been an obvious matter of design choice to change the shape of the plurality of electrodes to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B). It would have also been obvious to one having ordinary skill in the art to lay out the electrodes such that the short axis of the race-track is disposed in the direction of the flow passage and the long axis of the race-track is disposed in a direction orthogonal to the direction of the flow passage, since Hongo states in paragraph 315 that the layout of the working electrodes 501 is not limited to that shown in FIG. 16. 
Furthermore, it would have been obvious to one of ordinary skill to arrange the electrodes arranged so that the long axes are parallel to one another, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).

It is noted that modification which would require a mere change in size or dimension of the device, i.e. length, would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A).
Applicant is reminded that when reading the preamble in the context of the entire claim, the recitation “being detachable to a nucleic acid inspection card” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.
Regarding claim 2, it is noted that the length of the electrode would require a mere change in size or dimension of the device, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference 
Regarding claim 3, Hongo discloses the number of working electrodes 501, the number of counter electrodes 502, and the number of reference electrodes 503 are equal. However, the numbers need not equal as discussed in at least paragraph 160.
Regarding claim 4, Hongo discloses a plurality of DNA probes having base sequences different from those of the four target complementary DNA probes are immobilized to other working electrodes 501 as discussed in at least paragraph 261.
Regarding claim 5, Hongo discloses a 3-electrode system, comprising a combination of a working electrode 501, counter electrode 502, and reference electrode 503. Furthermore, the numbers of working electrodes 501, counter electrodes 502, and reference electrodes 503 are not limited to those illustrated as discussed in at least paragraphs 148, 149, 315 and 457. 
As to the intended use limitations (supplying current and controlling a voltage), it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 6, Hongo does not explicitly disclose the electrode configuration and shape as set forth in claim 6.
However, Hongo does disclose that the layout of the working electrodes 501 is not limited to that shown in FIG. 16. The numbers of working electrodes 501, counter electrodes 502, and 
Furthermore, it would have been an obvious matter of design choice to change the shape of the electrodes to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Regarding claim 7, Hongo discloses a plurality of first terminals which are provided on the substrate and connected to the plurality of first electrodes in the plurality of first electrode groups (a plurality of terminals W, O); a second terminal (a plurality of terminals C) which is provided on the substrate and connected to the second electrode; and a third terminal (a plurality of terminals R1 and R2) which is provided on the substrate and connected to the third electrode as discussed in at least paragraphs 215-216 and shown in FIGS. 26-27.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799